Title: To George Washington from Lieutenant Colonel Anthony Walton White, 29 June 1778
From: White, Anthony Walton
To: Washington, George


                    
                        Sir
                        Harts Tavern [near Monmouth, N.J.]6 oClock [29 June 1778]
                    
                    I sent an officer this morning to inform you, that we overtook the Enemys Rear within a Mile of Sugar Loaf Hill, which is six Miles from Middletown, we have since found that they have halted their Rear about two Miles of this side Middletown Near a Saw Mill. Major Clow is with me, & your Excellency may depend upon our giving you the Earliest inteligence of the Enemys Movements. Forty four Sail of the Enemys Ships past Deal to day. Col: Morgan I have just heard is at Sugar Loaf Hill. I am your H: Sert
                    
                        Anthy W: WhiteL.C.L.D.
                    
                